                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ALPHONCY DANGERFIELD,

        Plaintiff,
                                                  Case No. 18-cv-737-jdp
   v.

DAVID EWING, KELLI WILLARD
WEST, GARY BOUGHTON, CATHY
JESS AND JAMES SCHWOCHERT ,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              01/08/2020
        Peter Oppeneer, Clerk of Court                     Date
